Citation Nr: 1751439	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945, including combat service during World War II.  He died in July 2007.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2016 administrative decision in which the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania denied nonservice-connected burial benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2007 due to nonservice-connected causes and was buried in August 2007.

2.  The Veteran did not die while properly admitted to a VA facility for hospital, nursing home, or domiciliary care, or while transferred or admitted to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

3.  The appellant's application for nonservice-connected burial benefits was received by VA in July 2016, more than two years after the Veteran's burial.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302-2308  (West 2014); 38 C.F.R. § 3.1700 -3.1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2017). 

 In the instant case, the claim is being denied as a matter of law.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Analysis

The appellant is seeking entitlement to nonservice-connected burial benefits.  The Veteran died in July 2007 and was buried in August 2007.  The appellant filed an Application for Burial Benefits in July 2016. 

If a Veteran's death is not service-connected as in the instant case, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met.  38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1705. 

An application for nonservice-connected burial allowances must be received no later than two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.

According to the Veteran's death certificate, he died in July 2007 at his home.  The Veteran was not service-connected for any disabilities prior to his death and service connection for the cause of his death was previously denied.  

The appellant's claim for nonservice-connected burial benefits, which indicated that the Veteran was buried in August 2007, was received by the AOJ in July 2016, more than two years after the Veteran's burial.  The AOJ has denied the claim on the basis that the claim was not filed within two years of the Veteran's burial.  After reviewing the record, the Board agrees that the appellant's claim must be denied because she did not file a timely claim for nonservice-connected burial benefits.

The Board acknowledges that the two-year statutory time limitation for filing a claim for burial benefits applies only to claims for nonservice-connected burial allowances, and that under 38 C.F.R. § 3.1706, a burial allowance may also be payable for a Veteran whose death was not service-connected and who died while hospitalized by VA.  However, the death certificate shows that the Veteran died in his home.  Thus, the Veteran did not die while properly admitted to a VA facility for hospital, nursing home, or domiciliary care, or while transferred or admitted to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

The Board recognizes and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 .

Accordingly, the Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


